Chandler, J.
This is an appeal, prosecuted as of right by contestant and appellant, from certain orders of the court below, the prayer for relief asking that this court issue its writ of mandamus to compel the vacation of said orders,
The records of this court show that application for leave to appeal was denied. Review, if any, is by mandamus and not by appeal.
Leave to prosecute an appeal in the nature of mandamus was necessary and was not obtained. We, therefore, dismiss the appeal. Quail v. Cole, 260 Mich. 642. Appellees will recover costs.
Bushnell, C. J., and Sharpe, Potter, North, Mc-Allister, Wiest, and Butzel, JJ., concurred.